937 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.L.C. EVERAGE, Jr., Defendant-Appellant.
No. 91-3491.
United States Court of Appeals, Sixth Circuit.
July 18, 1991.

1
Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge*.

ORDER

2
The defendant appeals the judgment of conviction and sentence entered upon his guilty plea to possession with intent to distribute cocaine.  An order to show cause why this appeal should not be dismissed as untimely was entered on June 3, 1991.  The defendant has not responded.


3
The district court entered judgment in this case on April 24, 1991.  Accordingly, the defendant had until May 6, 1991, to file his notice of appeal.  Fed.R.App.P. 4(b);  Fed.R.App.P. 26(a).  The notice of appeal was not filed until May 22, 1991.  The defendant has not sought an extension of time from the district court, and the time in which to do so has now expired.  See Fed.R.App.P. 4(b).  A timely notice of appeal is a mandatory and jurisdictional requirement which this court cannot waive.  Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation